Citation Nr: 1618117	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial noncompensable rating for a bilateral hearing loss disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference Board hearing in March 2016, and a transcript of the hearing is associated with his virtual claims folder.

The Veteran has alleged having and/or has been diagnosed with multiple psychiatric disabilities, including PTSD, depression and an anxiety disorder.  See November 2011 Mental Health treatment note; March 2016 Board Hearing Transcript.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD, and entitlement to an acquired psychiatric disorder other than PTSD, to include depression and an anxiety disorder.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder, other than PTSD, to include depression and an anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level I hearing acuity in the right ear and level VIII hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In November 2011, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for a bilateral hearing loss disability.  Service connection was subsequently granted, and the Veteran appealed the assigned noncompensable rating, effective September 26, 2011.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records.  The Veteran was also afforded VA examinations in March 2012 and March 2015, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiners noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disability.  At the videoconference Board hearing, the Veteran testified that at the March 2015 examination, he was not given an audiologic test.  He testified that he merely spoke with the audiologist about his hearing difficulties.  Upon review of the March 2015 examination, it appears that the Veteran's hearing was indeed tested.  In that regard, the testing results revealed that the Veteran's hearing had worsened since the March 2012 examination, especially his left ear.  This is in line with the Veteran's own reports that he has greater difficulty hearing out of his left ear.  The March 2015 examination appears to be a thorough review of the Veteran's hearing acuity and resulting functional impairment.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in March 2012.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
20
30
40
55
LEFT
20
35
50
60

The puretone threshold average was 36 dB for the right ear and 41 dB for the left ear.  Word recognition scores were 96 percent for the right ear and 94 percent for the left ear.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in March 2015.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
25
45
50
60
LEFT
25
70
80
85

The puretone threshold average was 45 dB for the right ear and 86 dB for the left ear.  Word recognition scores were 94 percent for the right ear and 60 percent for the left ear.

Such findings equate to level I hearing for the right ear and level VIII hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the March 2012 VA examination, the Veteran reported difficulty understanding speech when in loud environments or when the speaker is more than 6 feet away.  At the March 2015 VA examination, he reported that he cannot hear anything when he does not have his hearing aids in, with the left ear being worse than the right.  He also reported that takes his dogs with him when he goes out for his safety.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  Although the Veteran's puretone threshold levels increased from his March 2012 VA examination to his March 2015 examination (particularly in the left ear: from level I to level VIII) the Veteran's hearing still does not rise to the level for a compensable rating. 

Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.

IV. Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence indicates that the Veteran has difficulty hearing and has recently been assigned hearing aids.  The rating criteria specifically contemplate difficulty hearing.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Martinak, supra.

Under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected bilateral hearing loss prevents him from obtaining and/or maintaining gainful employment, nor has the Veteran so contended.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in May 2015 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2014).

At a November 2011 mental health treatment visit, the clinician noted that the Veteran reported nightmares of the trauma; recurrent intrusive thoughts; avoidance hypervigilence and exaggerated startle response.  The Veteran also reported that he had feelings of depression and anxiety since his Vietnam service which caused him to have intrusive thoughts and survivor's guilt.  The clinician diagnosed him with depression, not otherwise specified.  

The Veteran was afforded a VA examination in February 2012 where the Veteran reported that he witnessed sailors kill themselves, go overboard and crash in planes.  He also reported that he has had 4 marriages and divorces since service, with his most recent ex-wife causing significant stress due to her alcohol and drug addictions.  He reported that he volunteers at homeless shelters weekly and has friends he sees on a routine basis.  He reported that he is disconnected from his children and generally is a workaholic and likes being alone.  He reported working for the same employer for 41 years and recently retired.  

The examiner noted that the Veteran's VA 2011 treatment records indicate that he was diagnosed with depression, not otherwise specified and anxiety, with no GAF score noted initially, but a subsequent GAF score of 60 in February 2012.  On examination, the Veteran reported feeling "agitated" and having difficulty sleeping.  The examiner opined that the Veteran's symptoms did not rise to the level of a diagnosis of PTSD under the DSM-IV because the Veteran did not report fear for his own life or feeling helpless; re-experiencing traumatic events, avoidance, numbness or increased arousals specifically related to the reported in-service events.  The examiner also noted that the Veteran did not have symptoms of generalized anxiety, panic, mania, psychosis or obsessive compulsive behavior.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified which was related to his more recent psychosocial circumstances and not his in-service experiences.  

The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV criteria; however, as stated above, the Veteran's symptomatology is to be evaluated in accordance with the criteria set forth in the DSM-5.  As such, the Board finds that the Veteran's claim should be returned to the February 2012 VA examiner for an addendum opinion addressing whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  

Also, on remand, the examiner should address conflicting evidence which indicates that in November 2011 the Veteran reported experiencing anxiety, avoidance, hypervigilence and survivor's guilt related to his Vietnam experiences.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum mental disorder medical opinion from the February 2012 examiner (or an appropriate professional).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The electronic claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder other than PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  

The examiner should address evidence which indicates that in a November 2011 VA treatment mental health visit the Veteran reported experiencing anxiety, avoidance, hypervigilence and survivor's guilt related to his Vietnam experiences.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

2.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


